          Case 1:19-cv-11463-MKV Document 40 Filed 09/18/20 Page 1 of 1



                                                                                 John B. Fulfree
                                                                                 (212) 735-8850
USDC SDNY                                                                        jfulfree@morrisoncohen.com
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:9/18/2020
                                                   The Initial Pretrial Conference is adjourned to October 7,
                                                   2020 at 11:30AM. The Parties' letter and proposed case
                                                   management plan must be submitted by October 2, 2020.
Via ECF

Hon. Mary Kay Vyskocil, U.S.D.J.                          9/18/2020
United States District Court
Southern District Of New York
40 Foley Square
New York, NY 10007

        Re:     Josefina Benitez, et al., v. Valentino U.S.A. Inc.
                (S.D.N.Y. Docket No. 19-cv-11463 (MKV)(RWL))

          JOINT MOTION FOR ADJOURNMENT AND EXTENSION OF TIME

Dear Judge Vyskocil:

        We represent Defendant Valentino U.S.A. Inc. (hereinafter, “Valentino” or “Defendant”)
in the above-referenced matter. Defendant submits this joint letter motion on consent of all parties
to respectfully request that: (1) the Court adjourn the September 23, 2020, Initial Pretrial
Conference set forth in the Court’s Scheduling Order (ECF No. 35) until October 7th or 8th, 2020,
and; (2) extending the parties’ time to submit their joint letter and discovery plan from September
18, 2020, until four (4) days prior to the Initial Pretrial Conference. This is the parties’ first request
to adjourn and extend the aforementioned dates.

       The extension is necessitated by the intervening religious holiday, as well as counsels’ non-
delegable conflicts, including the undersigned’s medical appointment on the morning of
September 23, 2020, and defense counsel’s mediation on the same date. Defendant’s counsel also
has a mediation on September 16th, and court-ordered depositions on September 17th and 18th.

        Thank you for Your Honor’s consideration of this request.

                                                Respectfully submitted,

                                                 /s/ John B. Fulfree

                                                John B. Fulfree

cc:     All Counsel of Record (Via ECF)



  909 Third Avenue, New York, NY 10022-4784 ∙ p:212.735.8600 ∙ f:212.735.8708 ∙ www.morrisoncohen.com
